Citation Nr: 0632242	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen claims for service connection for a right knee 
disorder and a left hip disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St 
Petersburg, Florida, which reopened and denied the veteran's 
service connection claims for right knee and left hip 
disorders.  

In September 2006, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (videoconference hearing); a copy of this transcript is 
associated with the record.   

The issues of service connection for right knee and left hip 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2000 decision, the RO denied service 
connection for right knee and left hip disorders; the veteran 
did not file a timely notice of disagreement (NOD).

2.  Evidence added to the record since the March 2000 RO 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claims for 
right knee and left hip disorders.
 

CONCLUSIONS OF LAW

1.  The March 2000 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
March 2000 RO decision sufficient to reopen the appellant's 
claim for service connection for a right knee disorder and a 
left hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service-
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening his service connection claims for a 
right knee disorder and a left hip disorder.  In light of the 
above, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
knee disorder and a left hip disorder.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In March 2000, the RO denied the veteran's claim for service 
connection for a right knee condition and a left hip 
condition, having found that these conditions were not 
incurred in or caused by service.  Since the veteran did not 
file a timely NOD, the RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  In a March 
2003 rating decision, the RO reopened the claim and again 
denied service connection.  The appellant perfected an appeal 
to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence received since the last final disallowance of 
the appellant's claim on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the March 2000 RO decision.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).
 
The evidence received since the March 2000 rating decision 
includes: a statement from the commander of the Blimp the 
veteran served on at the time of the incident which 
corroborates the veteran's statement that he jumped to the 
ground from a height of approximately 15 feet and was 
injured; newspaper articles regarding the incident; the war 
diary of Blimp Squadron 23 which references the incident; 
twelve buddy statements asserting that the veteran was 
injured in service and had hip and knee problems since 
returning from service; lay statements from the veteran; 
January 1984 treatment records from Venice Hospital 
referencing the veteran's degenerative disc disease; October 
1991, February 1992 and November 1998 medical records 
reflecting treatment for a chronic infection of his left 
femur and referencing a left hip replacement; operative 
reports regarding his left hip replacement and follow up 
treatment; a July 1999 physician's statement indicating his 
opinion that there is a relationship between the injuries the 
veteran sustained in service and his current symptoms; two 
August 2003 private physician's letters indicating that the 
veteran's right hip arthritis was exacerbated by his chronic 
left hip pain; a lay statement from the veteran's wife 
attesting to his knee and hip problems; and the veteran's 
videoconference hearing testimony.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matters 
under consideration.  The Blimp commander's letter confirms 
the occurrence of the in-service incident and indicates that 
the veteran was injured in the incident.  The lay statements 
submitted by the veteran corroborate his claims that he has 
had hip and knee problems since service.  The July 1999 
physician's statement reflects the examiner's opinion that, 
though it is impossible to absolutely ascertain whether or 
not the injuries sustained in 1944 are responsible for his 
current symptoms, clearly, they are causally related and no 
doubt are associated.  This evidence relates to unestablished 
facts necessary to substantiate the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Accordingly, the appellant's service-connection claims for a 
right knee disorder and a left hip disorder are reopened.  To 
this extent, the appeal is granted.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a right knee disorder and a left hip 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  In the present appeal, it 
is unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1) (2006).  

The duty to assist includes obtaining medical records when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In his initial claim, the 
veteran listed several sources of medical records for the 
treatment he had received for his hip and knee disabilities 
since service.  The veteran's June 1999 claim was not well-
grounded, and under the regulations at the time, VA was not 
required to obtain these records.  The Board feels that, to 
make an adequate determination on the veteran's claims, VA 
should make an effort to obtain these records.   In 
particular, VA should attempt to acquire the veteran's 
treatment records from Brown Memorial Hospital in Conneaut, 
Ohio, covering the time period directly after his release 
from service.
 
Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective notice 
that requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should attempt to obtain all 
medical records, not already in the 
claims folder, noted in VA Forms 21-4142 
received from the veteran in 1999.  In 
particular, VA should obtain any missing 
medical records from Brown Memorial 
Hospital in Conneaut, Ohio for the time 
period between 1946 and 1951.  If the 
records are unavailable, please have the 
provider(s) so indicate.

3.  After the above development has been 
completed, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


